Opinión disidente del
Juez Asociado Señor Negrón García.
La sentencia de este Tribunal constituye una interpre-tación errónea de las leyes aplicables que relaja indebida-mente los requisitos necesarios para validar la doble pres-tación de servicios por funcionarios y empleados guber-namentales. A la par, compromete peligrosamente el uso de fondos públicos.
La sentencia está esencialmente basada en dos premisas. En el hecho de que el recurrente Enrique Bird Piñero —abogado y a la sazón catedrático auxiliar de la Facultad de Derecho de la Universidad de Puerto Rico— fuera de horas laborables prestó servicios profesionales en calidad de Director del Departamento Legal de la Administración de Compensaciones por Accidentes de Automóviles (A.C.A.A.), entre el 23 de octubre y 31 de diciembre de 1973. Y segundo, en la conclusión de que una dispensa o permiso del Rector de dicha universidad autorizándolo, que no medió, correspondía obtenerlo a la A.C.A.A., como agencia contratante. En vir-*469tud de esas premisas se deduce que se trata “claramente de un error de derecho” y que no procede “la devolución de lo indebidamente pagado”.
I
Las disposiciones que gobiernan la solución del caso son el Art. 177 del Código Político y el Art. 2 de la Ley Núm. 100 de 27 de junio de 1956.
El Art. 177 reza:
Ningún funcionario o empleado que esté regularmente empleado en el servicio del Gobierno Estatal, o de cualquier municipio u organismo que dependa del Gobierno, cuyo sala-rio, haber o estipendio sea fijado de acuerdo con la ley, recibirá paga adicional, o compensación extraordinaria de ninguna especie, del Gobierno Estatal, o de cualquier munici-pio, junta, comisión u organismo que dependa del Gobierno, en ninguna forma, por servicio personal u oficial de cualquier género, aunque sea prestado en adición a las funciones ordina-rias de dicho funcionario o empleado, a menos que la referida paga adicional o compensación extraordinaria esté expresa-mente autorizada por la ley, y conste expresamente en la co-rrespondiente asignación que ésta se destina a dicha paga adi-cional o compensación extraordinaria; . . . (Énfasis nuestro.) 3 L.P.R.A. see. 551.
Su lectura pone de manifiesto el principio general que lo inspira: la consecución de una sana política de adminis-tración pública que prohíbe toda paga adicional o compen-sación extraordinaria a funcionario o empleado regular gubernamental, a menos que ello “esté expresa/mente autori-zad[o] por ley”. No basta que el servicio sea prestado, como tampoco que haya sido “en adición a las funciones ordina-rias”. El interdicto legal, como norma general, va dirigido al funcionario o empleado. Lógicamente es éste quien viene obligado a demostrar que está autorizado por ley.
Bajo esta óptica resulta menester leer e interpretar el alcance del Art. 2 de la Ley Núm. 100. Dispone:
Se autoriza a los departamentos, subdivisiones, agencias, juntas, comisiones, instrumentalidades o corporaciones públi-*470cas del Estado Libre Asociado de Puerto Rico a contratar o a utilizar los servicios de cualquier persona que ocupe cualquier puesto en la Universidad de Puerto Rico, o en las dependen-cias de ésta, y pagarle la debida compensación por los servi-cios adicionales que preste a dicho organismo del Estado Libre Asociado de Puerto Rico, jotera de sus horas regulares de servicio en la Universidad y previo el consentimiento escrito del Rector de la Universidad, sin sujeción a lo dispuesto por la see. 551 del Título 3. (Énfasis nuestro.) 18 L.P.R.A. see. 679.
De fácil captación resulta que este artículo constituye una excepción al principio mayor y general consagrado en el Art. 177 del Código Político, según antes transcrito, al prohi-bir la paga adicional o compensación extraordinaria salvo autorización legal. Para que pueda invocarse con éxito, se exige concurran dos requisitos: (1) que el servicio se preste “fuera de sus horas regulares” y (2) que medie consenti-miento “previo y escrito” del Rector de la Universidad. En buena metodología hermenéutica, el fiel cumplimiento de las condiciones impuestas por ser una exclusión a la prohi-bición, requiere su estricta observancia.
II
En el caso de autos se prescindió de la autorización pre-via y escrita. Ello indiscutiblemente no sólo infringe la letra de la ley, sino la intención legislativa. La Ley Núm. 100 tuvo el propósito de “establecer una política uniforme en relación con la contratación de personal durante su tiempo libre, por otras agencias del Estado”. 8 Diario de Sesiones 878 (1956). Aplicar la ley allí donde no se cumplió, vulnera esa política legislativa de igualdad pública en lo normativo y en lo jurí-dico.
I-H I — I
El trasfondo fáctico no configura un error de derecho a base de que la dispensa corresponde obtenerla a la agencia concernida.
*471Nótese que se trata de un trámite que no se siguió. Si algo aflora realmente es un error u omisión de hecho: no haber obtenido el permiso previo y escrito del rector.
Hemos visto cómo la prohibición del Art. 177 del Código Político que intenta atemperar el Art. 100 va dirigida al funcionario. A éste corresponde gestionar la dispensa. Ahora bien, arguyendo que el texto legal no estuviera lo suficien-temente claro sobre quién recae esa obligación, aun bajo el enfoque más liberal posible, lo menos que puede admitirse es que el interés y la obligación tutelados en el estatuto recaen sobre ambos: el funcionario y la agencia. Lo contrario repre-sentaría formularnos las siguientes interrogantes: ¿Por qué imponer exclusivamente ese deber y responsabilidad, con carácter de absoluto, al Estado? ¿Significa ello que todo acto oficial, inclusive un contrato ilegal, compromete indefecti-blemente los fondos públicos?
<1
Finalmente, sin ninguna elaboración se alude a la Sec. 16 del Art. II de la Constitución en lo referente al derecho de todo trabajador a recibir igual paga por igual trabajo. Se consigna que el recurrente Bird Piñero realizó el trabajo y que “exigirle la devolución de lo que se le pagó por su tra-bajo requiere una demostración más fuerte de la alegada ilegalidad del pago ...”.
Tenemos reservas sobre la fuerza persuasiva del argu-mento. Primeramente, es menester despejar toda duda. El derecho constitucional de igual paga por igual tarea nada tiene que ver con la controversia planteada. Segundo, no se debate que prestó sus servicios, sino la legalidad de los pagos por la inobservancia sustancial del precepto legal aplicable.
La decisión de hoy es paradógica en varios extremos. Se asienta sobre un “error de derecho” que realmente es de hecho (omisión de un trámite de autorización). Como defensa se esgrime ese error “de derecho” para anular “la devolución de lo indebidamente pagado”, lo cual presupone que en su *472origen la A.C.A.A. no venía obligada a remunerar al recu-rrente Bird Pifiero. Y todo, por quien irónicamente fue el Director del Departamento Legal de la A.C.A.A.
Deferencialmente discrepamos de esa interpretación irreal. “Interpretar es inter pretare, que deriva de interpret, vale decir mediador, corredor, intermediario. El intérprete es un intermediario entre el texto y la realidad; y la inter-pretación es extraer el sentido, desentrañar el contenido, que el texto tiene con relación a la realidad.” E. J. Couture, Estudios de Derecho Procesal Civil, Ed. Depalma, 1978, Vol. III, pág. 55. Debió confirmarse el dictamen del Tribunal Superior que declara con lugar la demanda de la A.C.A.A.